COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of K.L.W., a Child
Appellate case number:      01-18-00485-CV
Trial court case number:    2017-02559J
Trial court:                314th District Court of Harris County
      On December 5, 2018, the Court affirmed the trial court’s final decree for
termination in a suit brought by the Department of Family and Protective Services,
terminating the parental rights of appellants, R.D.W., father, and B.B.C., mother. The
Court’s judgment also issued December 5, 2018. Appellants filed a motion for rehearing
and motion for en banc reconsideration of the Court’s December 5, 2018 opinion, both of
which were denied on December 20, 2018.
       Intermediate appellate courts, such as this Court, retain plenary power over an
appeal for a period of: (1) sixty days after its judgment is entered if no timely filed motion
for rehearing or motion for en banc reconsideration is filed, or (2) thirty days after the
appellate court overrules all timely filed motions for rehearing or motions for en banc
reconsideration. See TEX. R. APP. P. 19.1. Generally, once an intermediate appellate
court’s plenary power expires, it lacks jurisdiction to take any action in an appeal. See
Nunu v. Risk, 612 S.W.3d 645, 655 (Tex. App.—Houston [14th Dist.] 2020, pet. denied)
(dismissing appeal for lack of jurisdiction where plenary power of intermediate appellate
court expired).
        Once an intermediate appellate court’s plenary power expires, the appellate court’s
jurisdiction is limited to only those actions as prescribed in rule 19.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 19.3. As noted above, the Court issued the
judgment in this appeal on December 5, 2018 and appellants’ motion for rehearing and
motion for en banc reconsideration were denied by the Court on December 20, 2018.
Accordingly, the Court’s plenary power over this appeal expired on January 22, 2019. See
TEX. R. APP. P. 19.1(b).
       As analyzed above, and as R.D.W. has been advised in at least two previous orders
of this Court, including our March 12, 2019 order on his “Plea to the Jurisdiction” and
“Motion to Withdraw Judgment and Dismiss Appeal for Want of Jurisdiction,” and our
March 3, 2022 order on motions filed by R.D.W. in February 2022, this Court’s plenary
power expired on January 22, 2019. After the Court’s plenary power expires, this Court
has no jurisdiction, and lacks any authority, to take any action on a case unless expressly
authorized by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 19.3(a)-(d).
Notably, none of the permitted post-plenary power bases set forth in rule 19.3 apply here.
       Despite these notices, on March 3, 2022, appellant submitted to the Clerk of this
Court a document entitled a “Motion for en banc Reconsideration of Order: 03-03-2022,”
and on March 7, 2022, submitted to the Clerk of this Court a document entitled his
“Supplemental to Motion for en banc Reconsideration for Order.”
       Absent plenary power, each of the above-described motions presented to the Court
by R.D.W. must be dismissed for lack of jurisdiction.
      It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra______
                  Acting individually  Acting for the Court

Date: __March 15, 2022____




                                            2